Citation Nr: 0011179	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  99-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left ankle injury.

2.  Entitlement to service connection for the residuals of a 
right shoulder injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The RO construed the veteran's January 1999 notice of 
disagreement (NOD) as disagreement with all issues considered 
in the November 1998 rating action.  In June 1999, the RO 
issued a statement of the case (SOC) and asked the veteran to 
indicate whether he agreed with the initial determination of 
any of those issues.  

In his substantive appeal, the veteran noted that his appeal 
included the issue of "left wrist."  In an August 1999 
letter, the RO requested that he clarify whether he was 
disagreeing with a claim pertaining to the right wrist or 
wished to make a new claim of service connection for a left 
wrist disability.  If there was no response within 30 days, 
the RO noted that it would consider only the issues of 
service connection for left ankle and right shoulder 
disabilities.  To date, there has been no response from the 
veteran.  The Board observes, however, that on his original 
claim of service connection, received in August 1998, the 
veteran included a claim of service connection for a left 
wrist disorder.  As such, the issues presently before the 
Board are as noted on the title page and the claim of service 
connection for a left wrist disability is referred to the RO 
for appropriate action.

The Board further notes that in his notice of disagreement 
the appellant raised the issue of entitlement to service 
connection of gout.  The RO subsequently issued the 
aforementioned August 1999 letter to the veteran.  As the 
veteran has since presented clinical evidence of treatment 
for gout, the issue of entitlement to service connection for 
gout is also referred to the RO for appropriate action.


REMAND

In the July 1999 Substantive Appeal, the veteran requested a 
video hearing at the RO.  Such a hearing has apparently never 
been scheduled.  In addition, there is no indication that the 
hearing request was withdrawn.  As an appellant is entitled 
to a hearing if one is requested, further development is 
warranted.  38 C.F.R. § 20.700 (1999).  

The case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
video hearing as requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




